   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 1 of 23 PageID #:278




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 MELVIN ALLEN,
                                               No. 19-cv-05465
       Plaintiff,
                                               Judge John F. Kness
              v.

 BOARD OF TRUSTEES ROCK
 VALLEY COLLEGE, an Illinois public
 community college, et al.,

       Defendants.


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Melvin Allen bring claims against his former employer, the Board of

Trustees for Rock Valley College (the “College”) (incorrectly named in the Amended

Complaint as Board of Trustees Rock Valley College, see 110 ILCS 805/3-11), as well

as several College employees in their official and individual capacities. Plaintiff, a 45-

year-old Black man, worked at the College from 2014 until his termination in 2018.

Plaintiff alleges that the College, in violation of various federal and state laws,

terminated him because of his age, race, and his status as a whistleblower. In turn,

the College contends that it terminated Plaintiff because of his failure to meet

performance expectations. Defendants have moved to dismiss all of Plaintiff’s claims.

      For the reasons that follow, the Court holds that Plaintiff’s discrimination

claims under Title VII of the Civil Rights Act and the Age Discrimination in

Employment Act are untimely, and that the discrimination claims under Section 1983
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 2 of 23 PageID #:279




and Title VI of the Civil Rights Act are inadequately pleaded. Accordingly, the Court

dismisses Plaintiff’s federal claims (Counts I-II, IV-V, and VII-VIII) 1 and defers

ruling for now on Plaintiff’s remaining claim under Illinois law (Count III).

                                    BACKGROUND

         Rock Valley Community College (the “College”), a public community college in

Rockford, Illinois, hired Plaintiff as its Executive Director for Recruitment and

Admissions in 2014. (Amended Complaint (“Am. Compl.”) Dkt. 20 ¶ 15.) In this role,

Plaintiff handled the Recruitment and Admissions departments and oversaw a staff

of eight employees. (Id.) After a reorganization in 2017, Plaintiff’s title changed to

Associate Vice President for Enrollment and Retention. (Id. ¶ 16.) In this new

position, Plaintiff was responsible for overseeing several more departments and at

least 11 more staff members. (Id.)

         According to Plaintiff, Defendant Lisa Mehlig, Vice President of Admissions,

met with Plaintiff off-campus in 2017 and asked him to “support” inaccurate

enrollment numbers that were to be reported to the Illinois Community College

Board. (Id. ¶ 19.) Plaintiff told Mehlig he believed the enrollment numbers were

wrong and had been so for “a long time.” (Id.) Mehlig responded that she would “just

cover up the inaccuracies.” (Id. ¶ 20.) Plaintiff replied that he could not support the

inaccurate information, and Mehlig warned him not to speak to any College board

members about the enrollment numbers. (Id.)

         Shortly thereafter, Mehlig directed another staff member, Dave Costello, to



   1   The Amended Complaint does not contain a Count VI.


                                            2
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 3 of 23 PageID #:280




begin “snooping and making unwelcome and unnecessary visits” to Plaintiff’s office

and the areas he supervised. (Id. ¶ 21.) Other staff members under Plaintiff’s

supervision noticed Costello’s “snooping” and asked him to stop. (Id. ¶ 22.) While the

“snooping” was going on, Costello purposefully neglected certain work responsibilities

so that the projects to which he and Plaintiff were assigned would fail. (Id. ¶ 24.)

Plaintiff alleges that this was all part of a plot concocted by Mehlig to sabotage

Plaintiff. (Id.)

       On May 22, 2018, Plaintiff received an email from Joe Simpson, Executive

Director of Human Resources, informing Plaintiff that the College was investigating

allegations of misconduct against him. (Id. ¶¶ 4, 28; Dkt. 20-1.) During its

investigation, the College spoke with witnesses who claimed that Plaintiff “consumed

alcohol during the [workday], on several occasions, and returned to work.” (Dkt. 20-

1.) The witnesses also confirmed “various employees’ concerns regarding [Plaintiff’s]

professionalism within the workplace.” (Id.) Based on these findings, Simpson asked

Plaintiff to resign. Simpson informed Plaintiff that, if he did not resign by May 24,

2018, the College intended to terminate him. (Id.) Plaintiff alleges this investigation

was pretextual and was rooted in race- and age-based discrimination and was

conducted in retaliation for his refusal to go along with Mehlig’s scheme to inflate the

College’s enrollment numbers. (Am. Compl. ¶¶ 30-31.)

       On May 30, 2018, the College terminated Plaintiff’s employment on the

grounds that Plaintiff engaged in “workplace misconduct” and that he failed to meet

“performance expectations.” (Id. ¶¶ 26, 27.) Following his termination, Plaintiff




                                           3
    Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 4 of 23 PageID #:281




applied for unemployment benefits through the Illinois Department of Employment

Security (“IDES”). (Id. ¶ 32.) On June 7, 2018, Simpson sent IDES a letter objecting

to the unemployment benefits on the grounds that Plaintiff was terminated for

“disqualifying acts of misconduct.” (Id. ¶ 32.2) Plaintiff was eventually able to secure

unemployment benefits through IDES after three unsuccessful appeals by the

College. (Id. ¶ 33.)

       On March 29, 2019, Plaintiff filed a Charge of Discrimination with the Illinois

Department of Human Rights and the Equal Employment Opportunity Commission

(“EEOC”). (Id. ¶ 57; Dkt. 20-3.) Plaintiff then filed this multi-count lawsuit against

the College, Rock Valley College President Douglas Jensen, Joe Simpson, Lisa

Mehlig, and Administrative Assistant for Recruitment Lisa DuSavage. Plaintiff

alleges violations of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, et seq. (against

the College only), the Illinois Whistleblower Act, 740 ILCS 174/1, et seq. (against the

College only), the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.

(against the College only), his constitutional right to equal protection under 42 U.S.C.

Section 1983 (against the College, Jensen, Simpson, and Mehlig), and Title VI of the

Civil Rights Act, 42 U.S.C. § 2000d, et seq. (against the College only). Defendants

have now moved to dismiss the entirety of Plaintiff’s complaint. (Dkt. 22.)




   2 Although both the Amended Complaint (Dkt. 20) and the original Complaint (Dkt. 1)
reference this letter as “Exhibit F”, Plaintiff did not attach this letter to either version of the
complaint. Without the benefit of examining the actual letter, the Court accepts as true
Plaintiff’s allegations regarding its contents.


                                                4
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 5 of 23 PageID #:282




                                 LEGAL STANDARD

       Under the Federal Rules of Civil Procedure, a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal punctuation omitted).

Documents attached to a complaint are considered part of the complaint. Fed. R. Civ.

P. 10(c).

       As the Seventh Circuit has explained, this rule “reflects a liberal notice

pleading regime, which is intended to ‘focus litigation on the merits of a claim’ rather

than on technicalities that might keep plaintiffs out of court.” Brooks v. Ross, 578

F.3d 574, 580 (7th Cir. 2009) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514

(2002)). A complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Twombly, 550 U.S. at 570). These allegations “must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. In

evaluating a motion to dismiss, the Court must accept as true the complaint’s factual

allegations and draw all reasonable inferences in the plaintiff’s favor. Ashcroft v. al-

Kidd, 563 U.S. 731, 742 (2011); Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir.

2008). But although factual allegations are assumed to be true, mere legal

conclusions are not. Iqbal, 556 U.S. at 678-79. Either way, a plaintiff “can plead

himself out of court by including factual allegations that establish that the plaintiff




                                            5
     Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 6 of 23 PageID #:283




is not entitled to relief as a matter of law.” O’Gorman v. City of Chicago, 777 F.3d

885, 889 (7th Cir. 2015) (citing Hollander v. Brown, 457 F.3d 688, 691 n.1 (7th Cir.

2006)).

                                    DISCUSSION

I.     Statute of Limitations (Counts I, II, IV, and V)

       Title VII of the Civil Rights Act makes it unlawful for an employer to

discriminate against an employee on account of the employee’s race, color, religion,

sex, or national origin. 42 U.S.C. § 2000e-2(a)(1). In turn, the ADEA prohibits age

discrimination in employment. 29 U.S.C. § 623(a). A plaintiff who wishes to bring a

claim under Title VII or the ADEA must first file a charge of employment

discrimination with the EEOC within 300 days of the materially adverse employment

action that resulted from the alleged unlawful discrimination practice. See 42 U.S.C.

§ 2000e-5(e)(1); 29 U.S.C. § 626(d)(1)(B); Bass v. Joliet Pub. Sch. Dist. No. 86, 746

F.3d 835, 839 (7th Cir. 2014) (“Title VII provides that a charge of employment

discrimination must be filed with the EEOC within 300 days of the alleged unlawful

employment practice, in deferral states like Illinois”); Flannery v. Recording Indus.

Ass’n of Am., 354 F.3d 632, 637 (7th Cir. 2004) (“[I]n Illinois an employee may sue

under the ADEA . . . only if he files a charge of discrimination with the EEOC within

300 days of the alleged unlawful employment practice”). The 300-day limitations

period accrues “at the time the employment decision was made and communicated to

the employee.” Stepney v. Naperville Sch. Dist. 203, 392 F.3d 236, 240 (7th Cir. 2004)

(cleaned up) (quoting Del. State Coll. v. Ricks, 449 U.S. 250, 258 (1980)).




                                           6
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 7 of 23 PageID #:284




       In the context of a claim for employment discrimination, such adverse

employment decisions generally fall into three categories: “(1) termination or

reduction in . . . financial terms of employment; (2) transfers or changes in job duties

that cause an employee’s skills to atrophy and reduce future career prospects; and

(3) unbearable changes in job conditions, such as a hostile work environment or

conditions amounting to constructive discharge.” Barton v. Zimmer, Inc., 662 F.3d

448, 453-54 (7th Cir. 2011).

       The College notified Plaintiff of his termination via letter dated May 30, 2018.

(Notice of Termination, Dkt. 20-2.3) To meet the 300-day requirement, Plaintiff was

required to file his charge of employment discrimination with the EEOC no later than

March 26, 2019 (300 days from May 30, 2018). Plaintiff did not file his EEOC charge

until March 29, 2019—three days after the deadline. (See EEOC Charge of

Discrimination, Dkt. 20-3.) Absent some compelling justification for the delay, the

Seventh Circuit consistently upholds dismissals of Title VII and ADEA claims for

failure to file an EEOC charge within the applicable 300–day period. See, e.g., Eiler

v. McAleenan, 770 F. App’x 271, 273 (7th Cir. 2019) (nonprecedential disposition)

(Title VII and ADEA); Groesch v. City of Springfield, 635 F.3d 1020, 1024 n.2 (7th

Cir. 2011) (Title VII); Wrolstad v. Cuna Mut. Ins. Soc’y, 911 F.3d 450, 452 (7th Cir.

2018) (ADEA).

       Plaintiff argues, however, that the adverse employment action that triggered


   3  Plaintiff alleges that the College terminated him on May 20, 2018 (see Am. Compl. ¶ 26),
but his termination letter is dated May 30, 2018 (see Notice of Termination, Dkt. 20-2).
Regardless of whether the College terminated Plaintiff on May 20 or May 30, his claims are
still time-barred.


                                              7
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 8 of 23 PageID #:285




the 300-day clock was not his termination on May 30, 2018, but the College’s alleged

interference with his unemployment benefits on June 7, 2018. (Dkt. 34 at 2-3.)

Plaintiff alleges that on June 7, the College, through Simpson, sent a letter to IDES

in which it “objected to any award of unemployment benefits to [Plaintiff] because of

[his] alleged termination for engaging in disqualifying acts of misconduct.” (Am.

Compl. ¶ 32.) In Plaintiff’s view, this June 7 interference was the adverse

employment decision that triggered the 300-day clock for filing a charge of

discrimination with the EEOC, which would make his March 29, 2019 charge timely.

As the Supreme Court has explained, “[e]ach discrete discriminatory act starts a new

clock for filing charges alleging that act.” Nat’l R.R. Passenger Corp. v. Morgan, 536

U.S. 101, 113 (2002). The timeliness of Plaintiff’s claims thus turns on whether

alleged interference with unemployment benefits can be considered a discrete

discriminatory act that would trigger a new 300-day clock for filing a charge of

discrimination with the EEOC.

      In support of his argument that such interference can constitute an adverse

employment decision, Plaintiff relies on Roney v. Illinois Department of

Transportation, 474 F.3d 455 (7th Cir. 2007). In Roney, the plaintiff sued his former

employer, the Illinois Department of Transportation (“IDOT”), under Title VII for

race-based discrimination and retaliation. Id. at 458. The plaintiff argued that IDOT

retaliated against him by opposing his unemployment benefits with IDES. Id. at 462.

Although the Seventh Circuit found no evidence that IDES’s denial of benefits to the

plaintiff could be attributed to IDOT, id., Plaintiff nonetheless contends the Seventh




                                          8
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 9 of 23 PageID #:286




Circuit “suggested” that “causing IDES to deny unemployment benefits may be

considered a wrongful, retaliatory act by an employer[.]” (Dkt. 34 at 3.) But the Court

can find no such “suggestion” in Roney, as the Seventh Circuit did not hold or even

plainly “suggest” that an employer’s actions in responding to a former employee’s

claim for unemployment benefits can constitute an unlawful employment practice for

purposes of Title VII.

      Defendants rely on Dismukes v. Administrative Office of the Illinois Courts, No.

12-CV-8800, 2014 WL 2978173 (N.D. Ill. July 2, 2014) in support of their argument

that an employer’s challenging a former employee’s receipt of unemployment benefits

is not an “adverse employment action” for purposes of an employment discrimination

claim. (Dkt. 39 at 3.) In Dismukes, the plaintiff sued his former employers for race-

based employment discrimination in violation of Title VII. Id. at *1. The defendants

moved to dismiss the Title VII claim because the plaintiff failed to file an EEOC

charge within the 300-day limitations period. Id. at *2. As does Plaintiff here, the

plaintiff in Dismukes argued that the adverse employment event that started the 300-

day clock was not his termination, but rather his former employer’s alleged

interference with his unemployment benefits. Id. Disagreeing, the district court held

that “an employer has the right to challenge a former employee’s receipt of

unemployment benefits and therefore doing so is not an adverse employment action

for purposes of a discrimination claim.” Id.; see also Frederick v. Henderson, 232 F.

Supp. 2d 901, 916 (N.D. Ill. 2002) (employer’s act of protesting unemployment

benefits for terminated employee was not, by itself, an “adverse employment action”




                                          9
  Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 10 of 23 PageID #:287




under Title VII).

      Unaware of any binding Seventh Circuit precedent to the contrary, the Court

is persuaded by the reasoning of Dismukes and Frederick and holds that the College’s

alleged interference with Plaintiff’s post-termination unemployment benefits cannot

be considered an “adverse employment action” for purposes of his Title VII and ADEA

claims. See id. (“An employer has a right to protest an employee’s unemployment

benefits if it reasonably believes it has legitimate grounds to do so. Thus, USPS’s act

of protesting Frederick’s unemployment benefits, alone, was not an adverse

employment action”).

      The 300-day window for Plaintiff to file his EEOC charge of discrimination

thus began on May 30, 2018 (the date of his termination). Because Plaintiff failed to

file his charge within 300 days of that adverse employment action, his Title VII and

ADEA claims must be dismissed as time-barred. Although this dismissal for failure

to meet the deadline by three days is admittedly categorical, the Supreme Court has

explained that “strict adherence to the procedural requirements specified by the

legislature is the best guarantee of evenhanded administration of the law.” Morgan,

536 U.S. at 108 (quoting Mohasco Corp. v. Silver, 447 U.S. 807, 826 (1980)); see also

Threadgill v. Moore U.S.A., 269 F.3d 848, 851 (7th Cir. 2001) (“Procedural

requirements established by Congress for gaining access to the federal courts are not

to be disregarded by courts out of a vague sympathy for particular litigants” (quoting

Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984))). Accordingly,

Plaintiff’s Title VII and ADEA claims (Counts I, II, IV, and V) are dismissed. Because




                                          10
      Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 11 of 23 PageID #:288




repleading could not cure the untimeliness of these claims, this dismissal is with

prejudice. See Conover v. Lein, 87 F.3d 905, 908 (7th Cir. 1996) (an untimely claim

should be dismissed with prejudice).

II.       Section 1983 Claims (Count VII)

          Plaintiff next brings a Section 1983 claim against the College, Jensen,

Simpson, and Mehlig for race discrimination in violation of his equal protection rights

under the Fourteenth Amendment of the U.S. Constitution.4 (Am. Compl. ¶¶ 100-

123.) Section 1983 provides that any person who, acting under the color of law, causes

the deprivation of “any rights, privileges or immunities secured by the Constitution

and laws, shall be liable to the party injured.” 42 U.S.C. § 1983. In Monell v.

Department of Social Services of City of New York, the Supreme Court held that

“municipalities and other local government units [are] included among those persons

to whom § 1983 applies[,]” but that “a municipality cannot be held liable under § 1983

on a respondeat superior theory.” 436 U.S. 658, 690-691 (1978). Instead, municipal

liability exists only “when execution of a government’s policy or custom, whether

made by its lawmakers or by those whose edicts or acts may fairly be said to represent

official policy, inflicts the injury[.]” Id. at 694.

          The Seventh Circuit has identified three ways in which a municipality or other



      It is unclear whether Plaintiff brings a Section 1983 claim against DuSavage as well.
      4

Although Plaintiff alleges that DuSavage, among others, “interfered with [his] rights,
privileges, or immunities secured by the Constitution and laws[,]” (Am. Compl. ¶ 121), his
cause of action for violation of Section 1983 (Count VII), does not specifically name DuSavage,
(see id. at 20 (“Count VII: Violation of 42 USC § 1983 – Against Rock Valley College and
Defendants Douglas, Joe and Mehlig”)). As Plaintiff is the master of his complaint, the Court
will not take the liberty of assuming that Plaintiff intended to sue individuals he did not
specifically name in any given cause of action. Accordingly, the Court construes Plaintiff’s


                                              11
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 12 of 23 PageID #:289




local governmental unit might violate Section 1983: “(1) through an express policy

that, when enforced, causes a constitutional deprivation; (2) through a ‘wide-spread

practice’ that although not authorized by written law and express policy, is so

permanent and well-settled as to constitute a ‘custom or usage’ with the force of law;

or (3) through an allegation that the constitutional injury was caused by a person

with ‘final decision policymaking authority.’ ” Calhoun v. Ramsey, 408 F.3d 375, 379

(7th Cir. 2005) (citing McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995)).

Plaintiff premises his Section 1983 claim against the College on both the “widespread

practice” and “final decisionmaker” theories. (See Am. Compl. ¶¶ 108, 110-12.) As

discussed below, under either approach, Plaintiff fails to state a plausible Section

1983 claim.

       A.     Statute of Limitations

       Defendants first argue that Plaintiff’s Section 1983 claims are time-barred.

Section 1983 does not contain an express statute of limitations. Accordingly, federal

courts apply the forum state’s statute of limitations for personal injury claims to

Section 1983 claims. See Wilson v. Garcia, 471 U.S. 261, 280 (1985). Because the

statute of limitations for personal injury claims is two years under Illinois law, 735

ILCS 5/13-202, the appropriate statute of limitations for Section 1983 cases filed in

federal court in Illinois is also two years. See Ashafa v. City of Chicago, 146 F.3d 459,

461 (7th Cir. 1998) (applying Illinois’s two-year statute of limitations for personal

injury claims to Section 1983 claim). Plaintiff filed his first complaint on August 13,


claim for violation of Section 1983 (Count VII) as being brought against the College, Jensen,
Simpson, and Mehlig only.


                                             12
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 13 of 23 PageID #:290




2019. (Dkt. 1.) Defendants argue that Plaintiff’s Section 1983 claims are time-barred

to the extent they are based on events that occurred before August 13, 2017—two

years before the date he filed his first complaint. (Dkt. 23 at 4-5.)

      The Amended Complaint is light on detail as to when the allegedly

discriminatory actions that gave rise to Plaintiff’s Section 1983 claims took place.

Plaintiff alleges only that his off-campus meeting with Mehlig—the event that set off

the chain of allegedly discriminatory events—took place “during 2017.” (Am. Compl.

¶ 19.) Plaintiff does not plead specifically when in 2017 this meeting, or any other

allegedly wrongful acts, occurred. This temporal imprecision, however, does not

warrant dismissal of Plaintiff’s Section 1983 claim on statute of limitations grounds.

On a motion to dismiss, the Court must “draw reasonable inferences in [Plaintiff’s]

favor.” Roberts v. City of Chicago, 817 F.3d 561, 564 (7th Cir. 2016). Even though the

timeline in the Amended Complaint is imprecise, the facts alleged allow the Court to

draw the reasonable inference that the allegedly discrimination conduct could have

happened within the two-year limitation period for Section 1983 claims brought in

Illinois. At this juncture, the Court does not find that the facts alleged, viewed in the

light most favorable to Plaintiff, require dismissal of his Section 1983 claims as time-

barred. See Andonissamy v. Hewlett-Packard Co., 547 F.3d 841, 847 (7th Cir. 2008)

(where a defendant raises the statute of limitations as an affirmative defense at the

motion to dismiss stage, a court can only dismiss a claim “when [the] complaint

plainly reveals that an action is untimely under the governing statute of limitations”

(cleaned up)).




                                           13
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 14 of 23 PageID #:291




       B.     The College

              1.     Widespread Practice

       Plaintiff argues that the College engaged in a “widespread practice” of treating

Black employees less favorably than employees who are not Black. (Am. Compl.

¶¶ 108, 110.) Plaintiff concedes that this policy “is not authorized by written law or

express company policy,” but he alleges that the “practice of discrimination . . . is so

permanent and well-settled as to constitute a custom and/or usage with the force of

law.” (Id. ¶ 109.)

       Although the Seventh Circuit has not adopted “any bright-line rules defining

a ‘widespread custom or practice[,]’ . . . it must be more than one instance, or even

three.” Thomas v. Cook Cnty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2010)

(cleaned up); see also Bridges v. Dart, 950 F.3d 476, 479 (7th Cir. 2020) (to establish

a widespread practice, “there must be some evidence demonstrating that there is a

policy at issue rather than a random event or even a short series of random events”);

Gable v. City of Chicago, 296 F.3d 531, 538 (7th Cir. 2002) (three separate incidents

with respect to three separate plaintiffs were too few to establish a “persistent and

widespread practice”); Calhoun, 408 F.3d at 380 (“[I]n the ‘widespread practice’

implicit policy cases . . . what is needed is evidence that there is a true municipal

policy at issue, not a random event”).

       Plaintiff has failed to allege a widespread practice of discriminatory conduct at

the College. The group that Plaintiff alleges was the subject of the “widespread”

discriminatory practice—specifically, “Blacks who occupy the position of Executive




                                           14
  Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 15 of 23 PageID #:292




Director of Recruitment and Admissions, or Associate Vice President for Enrollment

and Retention[,]” (Am. Compl. ¶ 113)—includes, at most, only Plaintiff. See id. ¶¶ 15-

16 (Plaintiff’s titles while working at the College included Executive Director of

Recruitment and Admissions and Associate Vice President for Enrollment and

Retention)). Plaintiff does not allege that any other Black employees held these

positions, which leads to the conclusion that the alleged “widespread practice” applies

to Plaintiff alone. An alleged discriminatory practice, however, cannot reasonably be

described as “widespread” if it affects only one person. See Smith v. Ill. Sch. Dist. U-

46, 120 F. Supp. 3d 757, 776 (N.D. Ill. 2015) (no reasonable inference of a “widespread

practice” where plaintiff failed to allege even a second instance of wrongdoing against

another employee).

      Because Plaintiff has not alleged facts that would allow the Court to draw the

reasonable inference that the College engaged in a widespread practice of

discriminatory conduct against Black employees, the Court dismisses Plaintiff’s

Section 1983 claim to the extent it is based on a “widespread practice” theory of

liability under Monell. See Levin v. Bd. of Educ. of City of Chicago, 470 F. Supp. 2d

835, 843 (N.D. Ill. 2007) (a widespread practice allegation “based on just two

instances of unconstitutional conduct . . . does not suggest a widespread, enduring

practice that violates constitutional rights in a systemic manner” (cleaned up)).

             2.      Final Policymaking Authority

      Plaintiff also alleges that that the College’s discriminatory conduct was

“directly attributable to . . . final policymaker[s]” including Jensen, Simpson, Mehlig,




                                          15
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 16 of 23 PageID #:293




and “other members of management.” (Am. Compl. ¶¶ 111-112.) Defendants argue,

however, that the final policymaking authority for the College lies with the Board of

Trustees—not with these individual employees—and that, as a result, Plaintiff does

not allege the final policymaker for the College caused his constitutional injury. (Dkt.

39 at 5.)

       Whether an official has “final policymaking authority” is a question of state

law. Duda v. Bd. of Educ. of Franklin Park Public Sch. Dist. No. 84, 133 F.3d 1054,

1061 (7th Cir. 1998) (citing City of St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988)).

Under the Illinois Public Community College Act (“PCCA”), a community college’s

board of trustees is vested with the power to “employ such personnel as may be

needed [and] to establish policies governing their employment and dismissal[.]” 110

ILCS 805/3-42. A board of trustees may not delegate this power. See Bd. of Trs. of

Cmty. Coll. Dist. No. 508 v. Cook Cnty. Coll. Teachers Union, Local 1600, AFT, AFL-

CIO, 522 N.E.2d 93, 95 (Ill. App. Ct. 1987) (a community college board of trustees’

power to terminate an employee is a “power [that] may not be delegated”). Plaintiff

does not allege that Jensen, Simpson, and Mehlig are members of the College’s board

of trustees. Accordingly, as a matter of law, Jensen, Simpson, and Mehlig are not

final policymakers for the College and did not have the authority to terminate

Plaintiff’s employment. Plaintiff thus fails to allege a Section 1983 claim under the

“final policymaking authority” theory of Monell liability.

       C.    Individual Defendants

       Plaintiff also names Jensen, Simpson, and Mehlig in his Section 1983 claim




                                          16
  Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 17 of 23 PageID #:294




under Count VII. It is unclear from the face of the Amended Complaint whether

Plaintiff brings his Section 1983 claim against these individual defendants in their

official or personal capacities. The case caption names these employees as defendants

both “Individually and in [their] Official Capacit[ies][.]” But regardless of whether

Plaintiff sues these individual defendants in their official or personal capacities,

Plaintiff’s Section 1983 claim against them fails.

             1.     Official Capacities

      To the extent Plaintiff brings a Section 1983 claim against Jensen, Simpson,

and Mehlig in their official capacities, Defendants argue that these claims are

duplicative of Plaintiff’s Section 1983 claim against the College and must be

dismissed. (Dkt. 23 at 8.) Defendants are correct. The Seventh Circuit has made clear

that “an official capacity suit is the same as a suit against the entity of which the

officer is an agent.” See DeGenova v. Sheriff of DuPage Cnty., 209 F.3d 973, 974 n.1

(7th Cir. 2000). To the extent Plaintiff brings his Section 1983 claims against Jensen,

Simpson, and Mehlig in their official capacities, the claim is redundant and

unnecessary because their employer, the College, is also named as a defendant. See

Stanek v. St. Charles Cmty. Unit Sch. Dist. #303, 783 F.3d 634, 644 (7th Cir. 2015)

(affirming   dismissal   of   Section     1983   claims   against   schoolteachers   and

administrators named in their official capacity where the plaintiff also sued the

school district); Richman v. Sheahan, 270 F.3d 430, 439 (7th Cir. 2001) (“Richman

sued Sheahan in his official capacity, and therefore the claim is against the entity of

which he is an agent”). Accordingly, Plaintiff’s Section 1983 claim against Simpson,

Jensen, and Mehlig in their official capacities is dismissed with prejudice.


                                            17
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 18 of 23 PageID #:295




             2.     Personal Capacities

      Finally, in his response brief, Plaintiff appears to maintain that he also sued

Jensen, Simpson, and Mehlig under Section 1983 in their personal capacities. (Dkt.

34 at 5-6.) The allegations in the Amended Complaint, however, are unclear in this

regard: although the case caption names Jensen, Simpson, Mehlig, and DuSavage as

defendants “individually,” the body of the Amended Complaint is devoid of any

specific allegations that Plaintiff brings his Section 1983 claim against the individual

defendants in their personal capacities, as opposed to their official capacities.

Regardless of whether Plaintiff brings his Section 1983 claim against the individual

defendants in their official or personal capacities, his claim fails.

      Individual liability under Section 1983 requires an employee’s “personal

involvement in the alleged constitutional deprivation[.]” Colbert v. City of Chicago,

851 F.3d 649, 657 (7th Cir. 2017) (quoting Minix v. Canarecci, 597 F.3d 824, 833 (7th

Cir. 2010)). To state such a claim, a plaintiff must allege “a causal connection between

(1) the sued officials and (2) the alleged misconduct.” Id.; see also Iqbal, 556 U.S. at

676 (“[T]he plaintiff . . . must plead that each Government-official defendant, through

his own individual actions, has violated the Constitution”); Vance v. Peters, 97 F.3d

987, 991 (7th Cir. 1996) (“Section 1983 creates a cause of action based on personal

liability and predicated upon fault; thus, liability does not attach unless the

individual defendant caused or participated in a constitutional deprivation” (quoting

Sheik–Abdi v. McClellan, 37 F.3d 1240, 1248 (7th Cir. 1994))). Accordingly, Section

1983 plaintiffs must “ground [their] legal conclusions in a sufficiently plausible




                                           18
  Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 19 of 23 PageID #:296




factual basis” that places each defendant “on notice of what exactly [he or she] might

have done to violate [the plaintiff’s] rights under the Constitution [or] federal

law. . . .” Brooks v. Ross, 578 F.3d 574, 582 (7th Cir. 2009). Vague references “to a

group of ‘defendants,’ without specific allegations tying the individual defendants to

the alleged unconstitutional conduct,” are insufficient. Grieveson v. Anderson, 538

F.3d 763, 778 (7th Cir. 2008).

      Plaintiff alleges that the individual defendants “facilitated, approved,

condoned, and turned a blind eye [to the alleged misconduct].” (Am. Compl. ¶ 122

(cleaned up).) But this allegation merely recites the standard for situations in which

a supervisor may be held liable for the unconstitutional conduct of his or her

subordinates under Section 1983. See T.E. v. Grindle, 599 F.3d 583, 588 (7th Cir.

2010) (supervisors face liability under Section 1983 only if they “know about the

unconstitutional conduct and facilitate it, approve it, condone it, or turn a blind eye

for fear of what they might see” (cleaned up)). Plaintiff’s allegations, even construed

liberally, do not contain enough detail that would allow the Court to draw the

plausible inference that the individual defendants were “personally involved” in the

alleged constitutional deprivation. See Colbert, 851 F.3d at 657. Although the well-

pleaded facts in the Amended Complaint are accepted as true, legal conclusions and

conclusory allegations merely reciting the elements of a claim are not. See Alarm

Detection Sys., Inc. v. Vill. of Schaumburg, 930 F.3d 812, 821 (7th Cir. 2019). Count

VII is dismissed without prejudice to the extent Plaintiff brings claims against the

individual defendants in their personal capacities.




                                          19
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 20 of 23 PageID #:297




III.   Title VI (Count VIII)

       Title VI of the Civil Rights Act of 1964 provides that “[n]o person in the United

States shall, on the ground of race, color, or national origin, be excluded from

participation in, be denied the benefits of or be subjected to discrimination under any

program or activity receiving federal financial assistance.” 42 U.S.C. § 2000d.

Congress enacted Title VI to “avoid the use of federal resources to support

discriminatory practices” and “to provide individual citizens effective protection

against those practices.” Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 286

(1998) (quoting Cannon v. Univ. of Chicago, 441 U.S. 677, 704 (1979)).

       To state a claim under Title VI, a plaintiff must plausibly allege that he is a

beneficiary of, applicant for, or participant in a federally funded program. See

Simpson v. Reynolds Metals Co., 629 F.2d 1226, 1235 (7th Cir. 1980). Employees of a

federally funded program, however, cannot ordinarily bring an action under Title VI

unless the primary objective of the federal grant is to provide employment. See

Maloney v. Washington, No. 84 C 689, 1987 WL 26146, at *1 (N.D. Ill. Dec. 1, 1987).

Plaintiff alleges that the College “accepts and receives funding . . . from the federal

government for grants, scholarships, federal student loans, and employment which is

a primary objective of the federal aid.” (Am. Compl. ¶ 130 (emphasis added).)

Accepting this allegation as true—as it must on a motion to dismiss—the Court finds

that Plaintiff has adequately pleaded that he is a beneficiary of federal funds whose

primary object is to provide employment.

       The College argues, however, that Plaintiff’s Title VI claim fails because




                                           20
   Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 21 of 23 PageID #:298




Plaintiff alleges only that the College’s employees—not the College itself—

discriminated against him and that the College cannot be held liable for these

employees’ actions through the doctrine of respondeat superior. (Dkt. 39 at 9-10.) See

Smith v. Metro. Sch. Dist. Perry Twp., 128 F.3d 1014, 1023-24 (7th Cir. 1997)

(“Because Title IX only prohibits discrimination by the ‘program or activity,’ it must

be the ‘program or activity’ and the institution that operates it that discriminate, not

merely one of its employees”) A defendant may be found liable for the actions of its

employees in this context only where the plaintiff “pleads that one of the defendant’s

officials who at a minimum has authority to institute corrective measures had actual

knowledge of and was deliberately indifferent to the discriminatory conduct.” Shebley

v. United Cont’l Holdings, Inc., 357 F. Supp. 3d 684, 694 (N.D. Ill. 2019) (cleaned up)

(quoting Doe v. St. Francis Sch. Dist., 694 F.3d 869, 871 (7th Cir. 2012)).

       The College is correct. Plaintiff alleges he experienced discriminatory

treatment “by other employees,” (Am. Compl. ¶ 134), but he does not allege that any

College program or activity discriminated against him. Nor has he alleged that any

of the College’s officials who had the authority to institute corrective measures had

actual knowledge of, and was deliberately indifferent to, the discriminatory conduct.

Accordingly, Plaintiff’s claim for violation of Title VI is dismissed without prejudice.

III.   Illinois Whistleblower Act (Count III)

       Because Plaintiff’s claims under federal law are dismissed, only the state-law

Illinois Whistleblower Act (“IWA”) claim remains. Under 28 U.S.C. § 1367, a district

court “may decline to exercise supplemental jurisdiction” over state-law claims if the




                                           21
  Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 22 of 23 PageID #:299




court “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c)(3). Although this decision is discretionary, when “all federal claims in a suit

in federal court are dismissed before trial, the presumption is that the court will

relinquish federal jurisdiction over any supplemental state-law claims.” Al’s Serv.

Ctr. v. BP Prods. N. Am., Inc., 599 F.3d 720, 727 (7th Cir. 2010). That presumption

“should not be lightly abandoned, as it is based on a legitimate and substantial

concern with minimizing federal intrusion into areas of purely state law.” RWJ Mgmt.

Cos., Inc. v. BP Prods. N. Am., 672 F.3d 476, 479 (7th Cir. 2012) (quoting Khan v.

State Oil. Co., 93 F.3d 1358, 1366 (7th Cir. 1996)).

      It is appropriate to defer for now a ruling on Plaintiff’s state-law claim. Because

the Court is giving Plaintiff leave to amend his complaint in an attempt to address

the pleading deficiencies identified in this opinion, the Court will address Plaintiff’s

IWA claim upon the filing of any renewed motion to dismiss by Defendants.

                                   CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss (Dkt. 22) is granted

in large part. Plaintiff’s claims under Title VII and the ADEA (Counts I, II, IV, and

V) are dismissed with prejudice as time-barred. Plaintiff’s Section 1983 claim against

the individual defendants in their official capacities is dismissed with prejudice as

duplicative of his Section 1983 claim against the College. Plaintiff’s remaining federal

claims are dismissed without prejudice. Finally, the Court declines to address

Plaintiff’s IWA claim at this juncture. If Plaintiff believes he can correct the pleading

deficiencies identified in this opinion, he has until September 24, 2021 to file a second




                                           22
  Case: 1:19-cv-05465 Document #: 43 Filed: 09/03/21 Page 23 of 23 PageID #:300




amended complaint. If Plaintiff does not file a second amended complaint by that

date, the dismissal will convert to a dismissal with prejudice and the Court will

exercise its discretion under 28 U.S.C. § 1367(c) to relinquish supplemental

jurisdiction over Plaintiff’s IWA claim. See Hansen v. Bd. of Trs. of Hamilton Se. Sch.

Corp., 551 F.3d 599, 607 (7th Cir. 2008) (“[W]hen all federal claims have been

dismissed before trial, the principle of comity encourages federal courts to relinquish

supplemental jurisdiction pursuant to § 1367(c)(3)”).

SO ORDERED in No. 19-cv-05465.

Date: September 3, 2021
                                               JOHN F. KNESS
                                               United States District Judge




                                          23
